        November 8, 2002

Weichert Enterprises, LLC
1625 State Route 10
Morris Plains, New Jersey 07950

DL Holdings I, LLC
c/o Reservoir Capital
l650 Madison Avenue
New York, New York 10022


Re: Eos International, Inc./Weichert Enterprises, LLC/
DL Holdings I, LLC
—————————————————————



        Reference is made to (i) the Warrant (the “Weichert Warrant”) to
purchase common stock of Eos International, Inc. (“Eos”), dated as of December
14, 2001, as amended, issued by Eos to Weichert Enterprises, LLC (“Weichert”),
and (ii) the Warrant (the “DL Warrant,” and together with the Weichert Warrant,
the “Warrants”) to purchase common stock of Eos dated as of December 14, 2001,
as amended, issued by Eos to DL Holdings I LLC (“DL Holdings”).

        Section 5.2, Issuance of Common Stock or Common Stock Equivalents Below
Exercise Price or the Fair Market Value, of each of the Warrants is hereby
supplemented, but not replaced, by adding the following subsection to the end of
the section:


    (d)        Notwithstanding the foregoing, no adjustment shall be made to the
Exercise Price or the Warrant Share Number upon any of the following events, and
none of the following events shall constitute a New Issuance:


          (i)        the grant or issuance by the Company of options to purchase
Common Stock to Peter Lund, solely in connection with the Letter Agreement
between the Company and Peter Lund, dated July 24, 2000, as amended through the
date hereof, regarding his employment by the Company (the “Lund Options”), any
subsequent adjustments to the Lund Options, the exercise of the Lund Options, or
any portion thereof, or the issuance by the Company of Common Stock issuable
upon the exercise of the Lund Options, or any portion thereof;


          (ii)        the grant or issuance by the Company of options to
purchase an aggregate of 3,600,000 shares of Common Stock to certain members of
management of Regal Greetings and Gifts, Inc. (collectively, the “Regal
Management Options”), any subsequent adjustments to the Regal Management
Options, the exercise of the Regal Management Options, or any portion thereof,
or the issuance by the Company of Common Stock issuable upon the exercise of the
Regal Management Options, or any portion thereof.


--------------------------------------------------------------------------------

        By countersigning this letter where indicated below and returning it to
Eos, each of Weichert and DL Holdings agrees to, and accepts, the terms of this
letter.

        Please indicate your confirmation of the foregoing by signing where
indicated below and promptly returning this letter to Eos.


Sincerely

EOS INTERNATIONAL, INC.


By:  PETER A. LUND
——————————————
Name:  Peter A. Lund
Title:   Chairman


AGREED UPON AND ACCEPTED BY:


WEICHERT ENTERPRISES, LLC

By:  GERALD C. CROTTY
——————————————
Name:  Gerald C. Crotty
Title:   President





DL HOLDINGS I, LLC

By:  DANIEL STERN
——————————————
Name:  Daniel Stern
Title:   Managing Member



